DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund (U.S. Design Patent No. D422,840) in view of Scurlock (U.S. Patent No. 2,042,637), Antoni (U.S. Design Patent No. D225,364), Hatcher (U.S. Patent No. 7,506,763), Standerford (U.S. Design Patent No. D45,679) and Fierek et al. (U.S. Patent No. 5,669,498).
Hedlund discloses a container having a base layer (Fig. 5) having a raised perimeter (Fig. 7) outlining a shape of the base layer; and a plurality of components (Fig. 2) releasably engaged to the base layer, wherein the plurality of components are 
Hedlund fails to teach six components with a center components that the other components contact, a textured surface on the base layer, wherein the base layer is shaped like a hand, and a plurality of clips retain each of the plurality of components onto the base layer.
Antoni teaches that it is known in the art to manufacture a container with six components (Fig. 1). Scurlock teaches that it is known in the art to manufacture a container with removable components (9) that surround ands contact and inner component (10).
It would be obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container removable component arrangement, as taught by Antoni and Scurlock, in order to adjust the number of removable compartments in the container and since such a modification would be a simple substitution of one known arrangement for another to achieve the same result.
Hatcher teaches that it is known in the art to manufacture a tray with an integrated textured material (col. 3, lines 12-31).
It would be obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Hedlund with a textured material, as taught by Hatcher, so that the container could grip components when they were wet. 
Standerford teaches that it is known in the art to manufacture a tray wherein the tray is generally shaped like a hand, and wherein the at least one of the plurality of projections is generally almond shaped (Fig. 1).
It would be obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the base layer of Hedlund with the shape taught by Standerford, in order to alter the containers appearance and since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Fierek teaches that it is known in the art to manufacture a container with a plurality of clips for securing components (col. 5, lines 54-59).
It would be obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Hedlund with a clips, as taught by Fierek, in order to better secure the components.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the references are drawn to tray structures.
In response to applicant's argument that the references could not be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733